t c memo united_states tax_court charles c l wang petitioner v commissioner of internal revenue respondent docket no filed date charles c l wang pro_se erik w nelson for respondent memorandum findings_of_fact and opinion pugh judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a penalty under sec_6662 of unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for rule references are to the tax_court rules_of_practice and procedure dollar_figure the issues for decision are whether petitioner is liable for self- employment_tax on commission income earned as a real_estate agent that was reported on hi sec_2012 schedule c profit or loss from business and whether petitioner is liable for a penalty under sec_6662 and b and for either an underpayment_of_tax attributable to a substantial_understatement_of_income_tax for failure to pay self-employment_tax or an underpayment_of_tax attributable to negligence findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time his petition was filed petitioner was a licensed real_estate agent for century in and received one commission for that year from century of dollar_figure petitioner timely filed hi sec_2012 form_1040 u s individual_income_tax_return he used a paid return preparer the form_1040 reported no wages a capital_loss of dollar_figure gambling income of dollar_figure and schedule c income of dollar_figure attached to the return was a schedule c for petitioner’s real_estate sales business reporting dollar_figure of gross_receipts this amount was nearly identical to the dollar_figure reported on a form 1099-misc miscellaneous income that petitioner received from century petitioner did not include a schedule se self-employment_tax with his income_tax return and did not pay self-employment_tax i self-employment_tax opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 petitioner has not come forward with evidence sufficient to shift the burden to respondent under sec_7491 therefore he bears the burden of establishing that his commission income was not subject_to self-employment_tax sec_1401 and b imposes a percentage tax on self-employment_income self-employment_income is defined as the net_earnings from self- employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment are defined as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 eanes v commissioner tcmemo_2000_252 petitioner’s sole objection to the notice_of_deficiency was that the internal_revenue_service irs had sent other notices before the final notice_of_deficiency that did not indicate that he owed self-employment_tax he also testified that if the first notice had required him to pay the self-employment_tax he would have done so his protestations regarding the irs notices and his difficulty in resolving his case before the notice_of_deficiency was issued are not relevant to our redetermination of his tax_liability we generally do not look behind the statutory_notice_of_deficiency to examine the commissioner’s motives or conduct 82_tc_299 aff’d 770_f2d_381 3d cir rather we conduct a de novo review of the record and apply the law to the facts in the record before us see lubyanitskaya v commissioner tcmemo_2012_95 wl at petitioner bears the burden of proving that he did not owe self-employment_tax he offered no evidence that would establish that he was not self-employed see eg na v commissioner tcmemo_2015_21 kindred v commissioner tcmemo_1979_457 aff’d 669_f2d_400 6th cir petitioner does not argue that his income earned as a real_estate agent for century is not subject_to self-employment_tax rather he testified that he did not know whether he was self-employed and relied on his paid return preparer and the irs he testified that he was a real_estate agent and received a commission from century moreover his return reported the payment from century as schedule c income from a trade_or_business therefore we hold that petitioner’s commission income was subject_to self-employment_tax under sec_1402 ii sec_6662 penalty sec_6662 and b and imposes a penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for a penalty sec_7491 places the burden of production on the commissioner requiring the commissioner to come forward with sufficient evidence indicating that imposition of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect id see rule a the notice_of_deficiency asserted both negligence under sec_6662 and a substantial_understatement_of_income_tax under sec_6662 as reasons for the imposition of the sec_6662 penalty in his pretrial memorandum and at trial however counsel for respondent argued only that petitioner was liable for a sec_6662 penalty because of a substantial_understatement_of_income_tax and did not advance any arguments in support of the determination that petitioner was liable because of negligence we therefore consider respondent to have abandoned his argument as to negligence the understatement of income_tax dollar_figure does not exceed the greater of of the tax required to be shown on the return or dollar_figure therefore respondent has not met his burden of producing evidence that petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax consequently petitioner is not liable for a penalty under sec_6662 we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the sec_6662 penalty
